DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July, 2022 has been entered. 

Information Disclosure Statement
The information disclosure statements filed with the current application to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  There are numerous entries in various foreign languages without any explanation of their relevance.  Thus, these references were not considered.

Claims Status
Claims 15, 16, 22, 23, 25, 33-35, 39, 41, and 42 are pending.
Claim 42 has been amended.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 16, 22, 23, 25, 33-35, 39, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (US 20050054557, cited by applicants) in view of the Roche sales literature for protease inhibition (2004).
Claims 15, 16, 22, 23, 25, 33-35, 39, 41, and 42 are drawn to a method of treating osteoporosis.  

Goldberg discusses treatment of osteoporosis, using an orally administered formulation comprising parathyroid hormone (abstract).  The material is administered with a delivery agent, with a preferable agent being N-(i-[2-hydroxybenzoyl] amino)caprylic acid (SNAC) (paragraphs 24 and 25).  Discussion of tablet manufacture is given.  Fragments of parathyroid hormone can be used, with PTH(1-34) being a preferred embodiment (paragraph 38).  Note that, as evidenced by Brixen et al (title), PTH (1-34) is teriparatide.  An enzyme inhibitor, such as aprotinin can be included in the formulation (paragraph 48).  Administration can be on a daily basis (paragraph 49).  Dosing of parathyroid hormone should be sufficient to stimulate new bone formation, and can be determined by methods known to those of skill in the art (paragraphs 43 and 45).
The difference between this reference and the instant claims is that it does not describe the dosing and pharmacokinetics identically with applicants, nor does it use soybean trypsin inhibitor.
The Roche sales literature for protease inhibitors discusses protease inhibitors (title).  Aprotinin inhibits plasmin, kallikrein, trypsin, and chymotrypsin (p10, 2nd entry into the table), while soybean trypsin inhibitor inhibits similar enzymes (p12, bottom of page).  Note that the differences are not digestive enzymes; these two inhibitors would reasonably be expected to inhibit digestive enzymes similarly.  This reference teaches that the inhibitor aprotinin and the inhibitor soy trypsin inhibitor will have similar effects.
Therefore, it would be obvious to substitute soybean trypsin inhibitor for aprotinin, as a simple substitution of one known element for another yielding expected results.  As both inhibit similar digestive enzymes, an artisan in this field would attempt this substitution with a reasonable expectation of success.
Goldberg discusses optimizing the dosage of the compositions comprising SNAC and parathyroid hormone, and enzymatic inhibitors.  The Roche sales literature renders obvious exchanging soybean trypsin inhibitor for the enzyme inhibitors of Goldberg.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).  Thus, the combination of references renders obvious claims 15, 16, 22, 23, 25, 33-35, 39, 41, and 42.
response to applicant’s arguments:
	Applicants have restated the arguments they have used during prosecution, which were unpersuasive for reasons of record.  Applicants have not presented any new arguments with respect to this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 15, 16, 22, 23, 25, 33-35, 39, 41, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 28-33 and 35-37 of copending Application No. 15/549,418 in view of Brixen et al (Basic Clin. Pharmacol. Tox. (2004) 94 p260-270). 
Competing claim 15 describes the identical formulation as instant claim 15, used for a different (but related) condition.  Competing claim 22 is worded identically with instant claim 16.  Competing claims 28-31 describe enzyme inhibitors worded identically with instant claims 17-20 and 28-31.  Competing claims 32, 33, 35, and 36 describe the dose and pharmacokinetics in overlapping ranges with instant claims 21-23, 25, 26, and 32-36.
The difference between the competing claims and the instant claims is that the disorder is different.
Brixen et al teaches the same therapeutic as the competing claims for the treatment of osteoporosis, the disorder of the instant claims (title).  Therefore, it would be obvious to use the method of the competing claims for the treatment of the disorder of Brixen et al, as a simple substitution of one known element for another yielding expected results.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments:
	Applicants have requested that this rejection be held in abeyance until allowable subject matter is found.  However, until the rejection is overcome, it will remain valid.

second rejection
Claims 15, 16, 22, 23, 25, 33-35, 39, 41, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 21, and 28 of copending Application No. 15/549,436 in view of Brixen et al (Basic Clin. Pharmacol. Tox. (2004) 94 p260-270). 
Competing claim 1 describes a formulation of a therapeutic and SNAC, while competing claim 2 describes a protease inhibitor.  Competing claims 8 and 9 specify the therapeutic be a polypeptide, specifically, a Markush group comprising a parathyroid hormone.  Competing claim 21 specifies using this formulation to orally treat a disorder treatable by the therapeutic.  Competing claim 28 describes a tablet (although worded as a core/shell rather than a tablet).
The difference between the competing claims and the instant claims is that the competing claims do not discuss pharmacokinetics, dosages, or treatment of osteoporosis.
Brixen et al teaches the same therapeutic as the competing claims for the treatment of osteoporosis, the disorder of the instant claims (title).  Therefore, it would be obvious to use the method of the competing claims for the treatment of the disorder of Brixen et al, as a simple substitution of one known element for another yielding expected results.
response to applicant’s arguments:
	Applicants have requested that this rejection be held in abeyance until allowable subject matter is found.  However, until the rejection is overcome, it will remain valid.

third rejection
Claims 15, 16, 22, 23, 25, 33-35, 39, 41, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-24, and 28 of copending Application No. 15/549,442 in view of Brixen et al (Basic Clin. Pharmacol. Tox. (2004) 94 p260-270). 
Competing claim 16 describes treating hypoparathyroidism by oral administration of parathyroid hormone (or fragments thereof) and SNAC, very similar to instant claim 15 save that the disorder is different.  Competing claim 17 is worded almost identically with instant claim 16.  Competing claims 18-21 describe the same limitations as instant claims 17-20 and 28-31.  Competing claims 22-24 describe doses that overlap with those of instant claims 21 and 32, which will necessarily lead to the pharmacokinetics described by the instant claims.  Competing claim 28 specifies oral administration one or two times per day, a range that overlaps with instant claims 22 and 33.
The difference between the competing claims and the instant claims is that the competing claims describe a different disorder.
Brixen et al teaches the same therapeutic as the competing claims for the treatment of osteoporosis, the disorder of the instant claims (title).  Therefore, it would be obvious to use the method of the competing claims for the treatment of the disorder of Brixen et al, as a simple substitution of one known element for another yielding expected results.
response to applicant’s arguments:
	Applicants have requested that this rejection be held in abeyance until allowable subject matter is found.  However, until the rejection is overcome, it will remain valid.

fourth rejection
Claims 15, 16, 22, 23, 25, 33-35, 39, 41, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 21-23, and 32 of copending Application No. 15/549,394 in view of Brixen et al (Basic Clin. Pharmacol. Tox. (2004) 94 p260-270).
Competing claim 1 describes a composition with a therapeutic and SNAC.  Competing claims 6-9 describe protease inhibitors, specifically, soybean trypsin inhibitor.  Competing claims 21-23 specify a polypeptide, specifically, parathyroid hormone and teriparatide.  Competing claim 32 requires oral administration of these compositions to treat a disorder treatable by the therapeutic.
The difference between the competing claims and the instant claims is that the competing claims do not discuss the disorder, nor do they give the dose/schedule or pharmacokinetics.
Brixen et al teaches the same therapeutic as the competing claims for the treatment of osteoporosis, the disorder of the instant claims (title).  Therefore, it would be obvious to use the method of the competing claims for the treatment of the disorder of Brixen et al, as a simple substitution of one known element for another yielding expected results.
Furthermore, it would be optimize the dose and dose schedule, which will necessarily yield the claimed pharmacokinetics.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).
response to applicant’s arguments:
	Applicants have requested that this rejection be held in abeyance until allowable subject matter is found.  However, until the rejection is overcome, it will remain valid.

fifth rejection
Claims 15, 16, 22, 23, 25, 33-35, 39, 41, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 35-37, and 39 of copending Application No. 16/326,213 in view of  Di Prospero (slides from 18 March 2014 presentation at TechTank) and Brixen et al (Basic Clin. Pharmacol. Tox. (2004) 94 p260-270).   Please note that, while this is a new rejection, the competing claims had not yet been filed when the previous office action was posted.  As applicants are expected to know what applications they have submitted, this will not negate the finality of this office action.
Competing claim 1 describes an oral dosage form comprising an absorption enhancer selected from a group that includes NAC (the free acid of SNAC, and considered equivalent).  Competing claims 35-37 require narrower and narrower genera of compounds, terminating with teriparatide.  Competing claim 39 describes a method of treatment of a condition treatable by oral administration of parathyroid hormone.
The difference between the competing claims and the instant claims is that the competing claims do not give as much detail as some of the instant claims, does not specify a tablet formulation, and does not specify treatment of osteoporosis.  
DiProspero teaches that tablet/capsules are, by far, the preferred dosage form, due to ease of administration, ease of identification, and acceptable taste (p4).  This renders obvious a tablet formulation.
Brixen et al teaches the same therapeutic as the competing claims for the treatment of osteoporosis, the disorder of the instant claims (title).  Therefore, it would be obvious to use the method of the competing claims for the treatment of the disorder of Brixen et al, as a simple substitution of one known element for another yielding expected results.
Furthermore, it would be obvious to formulate the compounds with a tablet formulation, as DiProspero teaches that this is one of the greatly preferred dosage forms.  As tableting is well known in the art, an artisan in this field would attempt this dosage form with a reasonable expectation of success.
Finally, it would be optimize the dose and dose schedule, which will necessarily yield the claimed pharmacokinetics.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments:
	Applicants have requested that this rejection be held in abeyance until allowable subject matter is found.  However, until the rejection is overcome, it will remain valid.

sixth rejection
Claims 15, 16, 22, 23, 25, 33-35, 39, 41 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 12 of copending Application No. 16/724,400 in view of Brixen et al (Basic Clin. Pharmacol. Tox. (2004) 94 p260-270, previously cited). 
The teachings of the competing claims and the logic of the rejection is similar to the first rejection for double patenting, above, and will not be repeated here.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments:
	Applicants have requested that this rejection be held in abeyance until allowable subject matter is found.  However, until the rejection is overcome, it will remain valid.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658